Opinion by
White, P. J.
§175. Garnishment; insufficient writ of, to support judgment by defaidt. Defendants in error having a judgment against Owens & Arthur, garnished plaintiff in error. Plaintiff in error failing to answer the writ of garnishment, judgment by default was rendered against him January 6, 1886. The writ of garnishment was dated November 19, 1885, and required the garnishee to answer on January 4, 18.85. Held, the writ is fatally defective because it requires the garnishee to answer on an impossible date, a date that had elapsed prior to the issuance of the writ. The judgment by default is not supported by the service of such writ. [R. S. arts. 188, 189; Wright v. Wilmot, 22 Tex. 398; Covington v. Burleson, 28 Tex. 370; W. & W. Con. Rep. §§ 83, 89, 520, 841.]
Reversed and remanded.